Exhibit 10.03

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

NEW SALLY HOLDINGS, INC.

New Sally Holdings, Inc. (the “Corporation”), a corporation organized and
existing by virtue of the General Corporation Law of the State of Delaware (as
amended from time to time, the “DGCL”), DOES HEREBY CERTIFY:

1. That the original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of the State of Delaware on June 16, 2006 under the
name New Sally Holdings, Inc. (the “Original Certificate of Incorporation”).

2. That this Amended and Restated Certificate of Incorporation has been duly
adopted by the Board of Directors of the Corporation by unanimous written
consent as of [•], 200[•], and by written consent of the sole stockholder of the
Corporation dated as of [•], 200[•], in accordance with the DGCL, Sections 228,
242 and 245.

3. The Original Certificate of Incorporation is hereby amended and restated so
as to read in its entirety as follows:

FIRST: The name of the Corporation is [•].

SECOND: The Corporation’s registered office in the State of Delaware is at
Corporation Trust Center, 1209 Orange Street in the City of Wilmington, County
of New Castle 19801. The name of its registered agent at such address is The
Corporation Trust Company.

THIRD: The nature of the business of the Corporation and its purpose is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law of the State of Delaware.

FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is 550,000,000 shares, consisting of: (a) 400,000,000 shares
of common stock, par value $0.01 (the “Common Stock”), (b) 100,000,000 shares of
Class A common stock, par value $0.01 (the “Class A Common Stock”), and
(c) 50,000,000 shares of preferred stock, par value $0.01 per share (the
“Preferred Stock”), issuable in one or more series as hereinafter provided. As
used in this Amended and Restated Certificate of Incorporation, the term “Common
Stock” shall include the Common Stock and the Class A Common Stock. Except as
otherwise provided herein, all shares of Class A Common Stock and Class A Common
Stock will be identical and will entitle the holders thereof to the same rights
and privileges.



--------------------------------------------------------------------------------

(a) Common Stock. Except as otherwise provided (i) by the DGCL, (ii) by Section
(b) of this Article FOURTH, or (iii) by resolutions, if any, of the Board of
Directors fixing the relative powers, preferences and rights and the
qualifications, limitations or restrictions of the Preferred Stock, the entire
voting power of the shares of the Corporation for the election of directors and
for all other purposes shall be vested exclusively in the Common Stock. Each
share of Common Stock shall have one vote upon all matters to be voted on by the
holders of the Common Stock, and shall be entitled to participate equally in all
dividends payable with respect to the Common Stock, provided that the holders of
the Class A Common Stock shall not be entitled to vote on any matter or to
participate in any dividend or other distribution payable with respect to the
Common Stock (other than the Class A Common Stock) and contemplated by (x) the
Separation Agreement, dated as of June 19, 2006, among the Corporation, Sally
Holdings, Inc, New Aristotle Holdings, Inc. and Alberto-Culver Company (as
amended from time to time in accordance with its terms, the “Separation
Agreement”) and (y) the Investment Agreement, dated as of June 19, 2006, among
Alberto-Culver Company, New Aristotle Company, Sally Holdings, Inc., New Sally
Holdings, Inc. and CDRS Acquisition LLC (as amended from time to time in
accordance with its terms, the “Investment Agreement”). Each share of Common
Stock shall share equally, subject to the rights and preferences of the
Preferred Stock (as fixed by resolutions, if any, of the Board of Directors), in
all assets of the Corporation, in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Corporation, or
upon any distribution of the assets of the Corporation.

(b) Preferred Stock. The Preferred Stock may be issued at any time and from time
to time in one or more series. Subject to the provisions of this Amended and
Restated Certificate of Incorporation, the Board of Directors is authorized to
fix from time to time by resolution or resolutions the number of shares of any
class or series of Preferred Stock, and to determine the voting powers,
designations, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations and restrictions thereof, of any
such class or series. Further, within the limits and restrictions stated in any
resolution or resolutions of the Board of Directors originally fixing the number
of shares constituting any such class or series, the Board of Directors is
authorized to increase or decrease (but not below the number of shares of such
class or series then outstanding) the number of shares of any such class or
series subsequent to the issue of shares of that class or series.

(c) Conversion of Class A Common Stock. At 12:01 a.m. Eastern Standard time on
the first day following the Closing Date (as defined in the Investment
Agreement), each outstanding share of Class A Common Stock shall automatically
convert into a share of Common Stock, without any action by any of the
Corporation, the Board of Directors of the Corporation, the holders of Class A
Common Stock or any other person and the Corporation shall not be required to

 

2



--------------------------------------------------------------------------------

notify any person that such conversion has been effective. At such time, the
rights of any holder with respect to shares of converted Class A Common Stock
will cease and such holder will be deemed to have become the holder of an
equivalent number of shares of Common Stock. Promptly upon surrender to the
Corporation of a certificate or certificates for shares of converted Class A
Common Stock, the Corporation will issue and deliver, in accordance with the
surrendering holder’s instructions, the certificate or certificates for Common
Stock issuable upon such conversion.

FIFTH: The following provisions are inserted for the management of the business
and for the conduct of the affairs of the Corporation and for the purpose of
creating, defining, limiting and regulating the powers of the Corporation and
its directors and stockholders:

(a) Classified Board of Directors. Effective as of the Distributions Time (as
defined in the Separation Agreement), the directors of the Corporation, subject
to the rights of the holders of shares of any class or series of Preferred
Stock, shall be classified with respect to the time for which they severally
hold office, into three classes, as nearly equal in number as possible, as shall
be provided in the By-Laws of the Corporation, one class (“Class I”) whose term
expires at the 2007 annual meeting of stockholders, another class (“Class II”)
whose term expires at the 2008 annual meeting of stockholders, and another class
(“Class III”) whose term expires at the 2009 annual meeting of stockholders,
with each class to hold office until its successors are elected and qualified.
At each annual meeting of stockholders of the Corporation, the date of which
will be fixed pursuant to the By-Laws of the Corporation, and subject to the
rights of the holders of shares of any class or series of Preferred Stock, the
successors of the class of directors whose term expires at that meeting shall be
elected to hold office for a term expiring at the annual meeting of stockholders
held in the third year following the year of their election.

(b) Removal for Cause. Effective as of the Distributions Time (as defined in the
Separation Agreement), subject to the rights of holders of any class or series
of Preferred Stock, if any, to elect additional directors under specified
circumstances, any director may be removed at any time, but only for cause, upon
the affirmative vote of the holder of the holders of a majority of the combined
voting power of the then outstanding stock of the Corporation entitled to vote
for the election of directors.

(c) Vacancies in the Board of Directors and newly created directorships
resulting from any increase in the authorized number of directors may be filled,
and directors may be removed, as provided in the By-Laws.

 

3



--------------------------------------------------------------------------------

(d) The election of directors may be conducted in any manner approved by the
stockholders at the time when the election is held and need not be by written
ballot.

(e) To the fullest extent permitted by the DGCL, as the same exists or may
hereafter be amended, a director of the Corporation shall not be liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director. If the DGCL is amended after the date of the filing of this
Amended and Restated Certificate of Incorporation to authorize corporate action
further eliminating or limiting the personal liability of directors, then the
liability of a director of the Corporation shall be eliminated or limited to the
fullest extent permitted by the DGCL, as so amended from time to time. No repeal
or modification of this Section (e) by the stockholders shall adversely affect
any right or protection of a director of the Corporation existing by virtue of
this Section (e) at the time of such repeal or modification.

(f) All corporate powers and authority of the Corporation (except as at the time
otherwise provided by law, by this Amended and Restated Certificate of
Incorporation or by the By-Laws) shall be vested in and exercised by the Board
of Directors.

(g) The Board of Directors shall have the power without the assent or vote of
the stockholders to adopt, amend, alter or repeal the By-Laws of the
Corporation, except to the extent that this Amended and Restated Certificate of
Incorporation otherwise provide.

(h) The Corporation shall indemnify and advance expenses to the directors of the
Corporation to the fullest extent permitted by the applicable provisions of the
DGCL, provided that except as otherwise provided in the By-Laws, the Corporation
shall not be obligated to indemnify or advance expenses to a director of the
Corporation in respect of an action, suit or proceeding (or part thereof)
instituted by such director, unless such action, suit or proceeding (or part
thereof) has been authorized by the Board of Directors. The rights provided by
this Article FIFTH, Section (h) shall not limit or exclude any rights,
indemnities or limitations of liability to which any director of the Corporation
may be entitled, whether as a matter of law, under the By-Laws, by agreement,
vote of the stockholders or disinterested directors, or otherwise.

SIXTH: The Corporation reserves the right to amend or repeal any provision
contained in this Amended and Restated Certificate of Incorporation in the
manner now or hereafter prescribed by the laws of the State of Delaware, and all
rights herein conferred upon stockholders or directors are granted subject to
this reservation.

 

4



--------------------------------------------------------------------------------

SEVENTH: Effective as of the Distributions Time (as defined in the Separation
Agreement), no corporate action of stockholders of the Corporation may be taken
without a meeting and vote of stockholders.

IN WITNESS WHEREOF, the undersigned officer of the Corporation has executed this
Amended and Restated Certificate of Incorporation this [•] day of [•], 200[•].

 

By:        Name:   Title:

 

5